Citation Nr: 0411496	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  03-14 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
based on recognition as the helpless child of the veteran.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1953 to October 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office in Nashville, 
Tennessee.


FINDINGS OF FACT

1.  The appellant, who was born on March [redacted], 1963, is the 
daughter of the veteran who died on May [redacted], 1967.

2.  The appellant married on August [redacted], 1986, and remained 
married until the death of her spouse on March [redacted], 2003.


CONCLUSION OF LAW

The appellant's marriage is a bar to her recognition as the 
helpless child of the veteran for purposes of establishing 
entitlement to dependency and indemnity compensation 
benefits.  38 U.S.C.A. §§ 101(4), 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.55, 3.57 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a Veterans Claims Assistance Act 
of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.

In the present case, a substantially complete application was 
received in March 2001.  In May 2001, the appellant was 
provided with a VCAA notice informing her of the information 
and evidence not of record that was necessary to substantiate 
the claim, information and evidence that VA would seek to 
provide, information and evidence that the appellant was 
expected to provide, and the appellant was informed that she 
should tell VA about any additional information or evidence 
that she wanted VA to get.  However, she was not specifically 
advised to provide any evidence in her possession that 
pertained to the claim.

The appellant's claim was denied in September 2002.  In June 
2003, a supplemental statement of the case advised the 
appellant of all of the criteria in 38 C.F.R. § 3.159(b).  
Because the VCAA notice in this case, addressing the fourth 
element of 38 C.F.R. § 3.159(b)(1) was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be nonprejudicial to a 
claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be nonprejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
preinitial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of Section 5103(a).  There is no basis for 
concluding that harmful error occurred simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.

Moreover, strictly following the express holding in Pelegrini 
would require the entire rating process to be reinitiated 
when notice was not provided prior to the first agency 
adjudication.  This could not have been the intention of the 
court, otherwise, it would not have taken "due account of the 
rule of prejudicial error" in reviewing the Board's decision.  
See 38 U.S.C. § 7261(b)(2); see also Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  (There is no implicit 
exemption for the notice requirements contained in 38 U.S.C. 
§ 5103(a), from the general statutory command set forth in 
Section 7261(b)(2) that the Veterans Claims Court shall "take 
due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate decision 
and becomes the single and sole decision of the Secretary in 
the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by 
the Court in Pelegrini, for the appellant to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The notice given to the appellant in May 2001 was prior to 
the first AOJ adjudication of the claim.  While the notice 
provided to the appellant in June 2003 was not given prior to 
the first AOJ adjudication, the notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The notice was provided 
simultaneous with the issuance of a supplemental statement of 
the case reflecting readjudication of the appeal.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.

Except as provided in paragraphs (a)(2) and (3) of this 
section, the term child of the veteran means an unmarried 
person who is a legitimate child, a child legally adopted 
before the age of 18 years, a stepchild who acquired that 
status before the age of 18 years and who is a member of the 
veteran's household or was a member of the veteran's 
household at the time of the veteran's death, or an 
illegitimate child; and (i) who is under the age of 18 years; 
or (ii) who, before reaching the age of 18 years, became 
permanently incapable of self-support.  38 C.F.R. 
§ 3.57(a)(1).

For purposes of determining entitlement of benefits based on 
a child's school attendance, the term child of the veteran 
also includes the following unmarried persons.  38 C.F.R. 
§ 3.57(a)(2). (Emphasis supplied).

Subject to other provisions in the section the term child 
includes a person who became permanently incapable of self-
support before reaching the age of 18 years, who was a member 
of the veteran's household at the time he or she became 
18 years of age, and who was adopted by the veteran, 
regardless of the age of such person at the time of adoption.  
38 C.F.R. § 3.57(a)(3).

The provisions of 38 C.F.R. § 3.57(a)(2) and (3) do not apply 
to the appellant.  In order for the appellant to receive 
dependency and indemnity compensation benefits she must be 
recognized as the child of the veteran.  Under the 
appellant's circumstances, in order for her to be recognized 
as the child of the veteran it must be shown that she became 
permanently incapable of self-support before reaching the age 
of 18 years and that she is unmarried.

The record reflects that the appellant married on August [redacted], 
1986.  Therefore, as of August [redacted], 1986, she was no longer 
the unmarried child of the veteran.  Therefore, she could no 
longer be recognized as a child of the veteran even if she 
did become permanently incapable of self-support before 
reaching the age of 18 years.  However, the appellant argues 
that her spouse died on March [redacted], 2003.  Therefore, as of that 
date, she was no longer married.  Therefore, it is argued, 
that she was again an unmarried person and could qualify as a 
child of the veteran.

Marriage of a child shall not bar the furnishing of benefits 
to or on account of such child, if the marriage:  (i) was 
void, or (ii) has been annulled by a court having basic 
authority to render annulment decrees, unless it is 
determined by VA that the annulment was obtained through 
fraud by either party or by collusion.  (2) On or after 
January 1, 1975, marriage of a child terminated prior to 
November 1, 1990, shall not bar the furnishing of benefits to 
or for such child provided that the marriage:  (i) has been 
terminated by death, or (ii) has been dissolved by a court 
with basic authority to render divorce decrees unless the VA 
determines that the divorce was secured through fraud by 
either party or by collusion.  38 C.F.R. § 3.55(b)(1)(2).

Therefore, the marriage of the appellant is a bar to benefits 
as a child of the veteran because she is no longer an 
unmarried person unless she meets one of the criteria that 
prevent the marriage from being a bar to the furnishing of 
benefits.  Her marriage was on or after January 1, 1975.  
However, her marriage did not terminate prior to November 1, 
1990.  There is no evidence that her marriage was void, that 
it has been annulled, that it was terminated by death or 
divorce prior to November 1, 1990.  All of the evidence 
indicates that the marriage was valid and not terminated 
until the death of the appellant's spouse on March [redacted], 2003.  

Therefore, a preponderance of the evidence supports a finding 
that the appellant was married in 1986 and remained married 
until the death of her spouse in March 2003.  Under these 
circumstances, a preponderance of the evidence is against a 
finding that the appellant is an unmarried person for 
purposes of determining whether she may be found to be a 
child of the veteran.  Since a preponderance of the evidence 
is against a finding that she is an unmarried person or that 
her marriage met one of the requirements that prevent it from 
being a bar to recognition as the veteran's child, a 
preponderance of the evidence is against a finding that she 
may be recognized as the helpless child of the veteran for 
purposes of determining entitlement to dependency and 
indemnity compensation benefits.




ORDER

The appellant may not be recognized as the helpless child of 
the veteran and entitlement to dependency and indemnity 
compensation benefits is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



